DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, in line 2, the limitation --- one or more --- should be inserted before the word “ceramic”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US Pub No. 2009/0105597) in view of Gelfand et al. (US Pub No. 2013/0310823).
With regards to claim 1, Abraham discloses an ultrasonic over-the-needle catheter assembly comprising:
a conductive needle (i.e. “metal needle”, wherein metal is conductive) (808, 908) (paragraphs [0075], [0077], [0084]-[0086], Figures 8, 9-10, 12, 13);
a catheter (i.e. “image guided catheter”) mounted coaxially around the conductive needle, the catheter comprising a side wall (i.e. side wall of plastic shell including both channels) that extends from a proximal end to the distal end, the side wall defining a lumen (i.e. the channels/empty space within the plastic shell) extending from the proximal end to the distal end, the lumen configured to deliver a treatment fluid from the proximal end to the distal end (paragraph [0019] referring to the image-guided catheter comprising a syringe to deliver drugs or evacuate fluid from the region; paragraphs [0075], [0077], [0084]-[0086], Figures 8, 9-10, 12, 13; note that the catheter includes a lumen/channel/empty space that would be capable of delivering any fluid, including treatment fluid, from the proximal end to the distal end; further note that paragraph [0077] discloses that the luer lock may provide fluid communication with a syringe, which would provide means for delivering fluid from the proximal end to the distal end);
one or more wireless piezoelectric components (i.e. “wireless ultrasonic transducer”) (875, 910) configured with the side wall of the lumen of the catheter, wherein the one or more wireless piezoelectric components enhance ultrasound imaging of the catheter (paragraphs [0002], [0019], [0020], [0025], [0053], referring to 
a stimulator assembly (i.e. “circuitry for wireless transmission/reception”/”remote workstation”) for activating the one or more wireless piezoelectric components when the catheter is inserted into a patient (paragraphs [0023]-[0025]; [0053], [0077], [0090]; Figure 14).
However, Abraham does not specifically disclose that the activating of the one or more wireless piezoelectric components is through the conductive needle.
	Gelfand et al. disclose an interstitial ultrasound ablation needle which can be incorporated into a catheter having a needle sheath, wherein the needle comprises a hypotube (391) with a sharpened distal tip (392) (paragraph [0230]-[0231]; Figure 22).  The needle further comprises a piezoelectric crystal (395) connected to an insulated center conductor (396) that is connected to an electrical connector at a proximal region of the catheter for connection to an ultrasound power generator (paragraph [0231]).  The piezoelectric crystal (395) electrically connects with the hypotube (391) and thus the hypotube (391) acts as a conductor and is connected to the electrical connector at the proximal region of the catheter for connection to the ultrasound power generator (i.e. “stimulator assembly”) and further the piezoelectric crystal (395) electrically connects with a stripped portion of the center conductor (396) (paragraph [0231]; note that a stimulator assembly (“ultrasound power generator”) powers/activates the piezoelectric components (395) through the conductive needle (391, 396); Figure 22).  

	With regards to claim 2, Abraham discloses that the one or more wireless piezoelectric components are embedded within the side wall of the catheter (see Figure 8C,D, note that the transducer (875) is embedded within the side wall formed by the outer channel of the plastic shell).
	With regards to claim 3, Abraham discloses that the one or more wireless piezoelectric components are embedded at the distal end of the catheter (see Figure 8, note that the “distal end” of the catheter can be viewed as corresponding to the distal half of the catheter, and thus the transducer (875), which exists within the distal half of the catheter, is embedded at the distal end).
	With regards to claim 4, Abraham discloses that the one or more wireless piezoelectric components are embedded within the side wall of the catheter such that the one or more wireless piezoelectric components are shielded from a patient when inserted therein (paragraph [0076], Figures 8B,C, note that the piezoelectric 
	With regards to claim 5, Abraham discloses that the one or more wireless piezoelectric components comprise at least one of a catheter tip, a catheter plug (see Figure 8B,C, wherein the transducer (875) plugs a portion of the catheter and therefore can be considered to correspond to a “catheter plug”), a plurality of piezoelectric elements (paragraph [0004], [0019], wherein ultrasonic “arrays” would comprise a plurality of piezoelectric components), or a catheter band (Figures 8B,8C).  
	With regards to claim 6, Abraham discloses that the one or more wireless piezoelectric components comprise one or more ceramic crystals (paragraphs [0004], [0052]).
	With regards to claim 8, Abraham discloses that the ceramic crystals comprises any one of or a combination of the following shapes: sphere, cylinder, cone, pyramid, prism, cube, cuboid, or irregular or ring-shaped (paragraph [0021], [0023], referring to the transducer assuming a “cylindrical or other shape”; further note that the ultrasound transducer assembly in a round, square or rectangular shape would assume a cylinder or cube/cuboid shape; Figure 8-10, 12, 13). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Gelfand et al. as applied to claim 1 above, and further in view of Ong et al. (“Engineered Piezoelectricity in Graphene”, 2012).

Ong et al. disclose engineering piezoelectricity into graphene by chemical doping a sheet of graphene, which has potential to bring dynamical control to nanoscale electromechanical devices (Abstract; pg. 1388, left column, top paragraph).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to substitute one piezoelectric component of the above combined references with another piezoelectric component comprising graphene, as taught by Ong et al., as the substitution of one known piezoelectric material/component for another yields predictable results to one of ordinary skill in the art and to further provide dynamical control to nanoscale electromechanical devices (Abstract).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Gelfand et al. and Ong et al. as applied to claim 6 above, and further in view of Cheng et al. (US Pub No. 2015/0038378).
With regards to claim 7, as discussed above, the above combined references meet the limitations of claim 6.  
However, though Ong et al. do disclose a graphene sheet (Abstract), the above combined references do not specifically disclose that the graphene comprises at least one of a graphene coating or a graphene strip.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the graphene comprise at least one of a graphene coating or a graphene strip, as the above combined references require a graphene sheet and Cheng et al. teaches an effective technique for providing a graphene sheet which can be arranged on a catheter by providing the sheet using graphene strips (Abstract; paragraph [0066]).  That is, using the known technique for providing a graphene sheet, as desired by the above combined references, by using an array of graphene strips, as taught by Cheng et al., would have been obvious to one of ordinary skill in the art.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Abraham has been introduced to teach an ultrasonic over-the-needle catheter assembly comprising a conductive needle and wireless piezoelectric components, etc. and Gelfand et al. has been introduced to teach activating wireless piezoelectric components through a conductive needle.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793